DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3 in the reply filed on 9/7/2021 is acknowledged.
Claims 6 - 11 and 17 - 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (i.e., Species 2), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2021.

Claim Objections
Claims 14 and 15 are objected to because the phrase “the image” (claim 14 lines 4 and 8, claim 15 line 3) should be amended to recite “the image of the blood vessel” in order to employ consistent terminology throughout the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 - 5, 12 - 14, 16, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Florent (US 2014/0050304, of record from IDS dated 8/13/2019) in view of Klingensmith et al. (US 6,381,350, of record from IDS dated 3/12/2019, hereinafter “Klingensmith”).
	Regarding claim 1, Florent shows a method for blood vessel border identification (“get outlines of specific vessels,” [0003]; “vessel outlining,” [0028]), comprising: 
	obtaining an image of a blood vessel with a medical imaging device positioned with respect to a body of a patient to obtain the image of the blood vessel (image information acquired by the X-ray detector 16, [0018]; “input data 50 representing an image acquired by the image acquisition device may be any data being compatible with pseudo-automatic segmentation techniques such as e.g. vessel outlining,” [0028]); 
	performing, at a processing unit (computing device 20, [0018] and fig. 1) in communication with the medical imaging device, an analysis of the image to identify a primary candidate border and an alternative candidate border of the blood vessel (“image segmentation techniques … provide a plurality of candidate images in which the anatomic structures … are differently identified, respectively,” [0020]; “candidate images may visualize a contour of the anatomic structures,” [0021]; “segmentation process 52 …produces a limited set 54 of possible candidate images 54a, 54b, . . . , 54n comprising alternative representations of anatomic structures or device structures within a region of interest …vascular structures,” [0029]), the primary candidate border and the alternative candidate border representing candidates for a single boundary of the blood vessel (“plurality of candidate images comprising differently identified anatomic structures … one specific candidate image … most probable a correct representation of the anatomic structures,” [0023]; “ranking list indicating a relevance factor for each candidate image 54a, . . . , 54n … indicate a confidence with which the candidate image is believed to provide a correct identification of the anatomic structures of interest,” [0031]); and 
	outputting, to a user display (“visualize candidate images on a display 26,” [0022] and fig.. 1) in communication with the processing unit, the primary candidate border (“sequential separate visualization of single candidate images … performed in an order of the ranking list … a visual representation or a visual emphasizing of a candidate image having the highest relevance factor may be used at the beginning of the selection procedure,” [0037]).
	Florent doesn’t explicitly state that outputting comprises overlaying the primary candidate border on the image of the blood vessel.
	Klingensmith discloses intravascular ultrasonic analysis using active contour method and system. Klingensmith teaches outputting that comprises overlaying a primary candidate border on an image of a blood vessel (“final luminal boundary contour 900 is overlaid on the original image 100 for the user to visualize,” col. 7, lines 30 - 33 and fig. 9).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Florent’s invention to have the outputting comprise overlaying the primary candidate border on the image of the blood vessel, as taught by Klingensmith, in order to allow the user to visualize the border in relation to the original image, as suggested by Klingensmith (col. 7, lines 30 - 33). 

	Regarding claim 4, the combined invention of Florent and Klingensmith discloses the claimed invention substantially as noted above. 
	Florent fails to show that obtaining the image of the blood vessel comprises obtaining the image of the blood vessel using a medical imaging device positioned inside the body of the patient.
	Klingensmith teaches obtaining an image of a blood vessel using a medical imaging device positioned inside the body of the patient (title; abstract; “ultrasonic transducer is attached to the end of a catheter that is carefully maneuvered through a patient's body to a point of interest such as within a blood vessel,” col. 1, lines 20 - 31).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Florent’s invention to have obtaining the image of the blood vessel comprise obtaining the image of the blood vessel using a medical imaging device positioned inside the body of the patient, as taught by Klingensmith, in order to provide physicians with valuable information, for example, showing the extent of a stenosis in a patient or progression of disease, and help determine whether procedures such as angioplasty or atherectomy are indicated or whether more invasive procedures may be warranted, as suggested by Klingensmith (col. 1, lines 10 - 20).

	Regarding claim 5, the combined invention of Florent and Klingensmith discloses the claimed invention substantially as noted above. 

	Klingensmith teaches obtaining an image of the blood vessel using an intravascular imaging catheter (title; abstract; “ultrasonic transducer is attached to the end of a catheter that is carefully maneuvered through a patient's body to a point of interest such as within a blood vessel,” col. 1, lines 20 - 31), and wherein a primary candidate border and an alternative candidate border represent candidates for a single circumference of the blood vessel (“final contour 900 is the result of optimizing the initial boundary contour 110,” col. 7, lines 30 - 43 and figs. 2 and 9).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Florent’s invention to have obtaining the image of the blood vessel comprises obtaining an image of the blood vessel using an intravascular imaging catheter, as taught by Klingensmith, in order to provide physicians with valuable information, for example, showing the extent of a stenosis in a patient or progression of disease, and help determine whether procedures such as angioplasty or atherectomy are indicated or whether more invasive procedures may be warranted, as suggested by Klingensmith (col. 1, lines 10 - 20).
	It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Florent’s invention to have the primary candidate border and alternative candidate border represent candidates for (col. 2, lines 29 - 37).

	Regarding claim 12, the combined invention of Florent and Klingensmith discloses the claimed invention substantially as noted above. Florent further shows that the primary candidate border is associated with a first criterion of the analysis and the alternative candidate border is associated with a second criterion of the analysis that is different from the first criterion (“different starting conditions or boundary conditions may result in identifying anatomic structures within the region of interest in different ways. Accordingly, the image segmentation device may provide a plurality of candidate images in which the anatomic structures or device structures are differently identified, respectively,” [0020]).

	Regarding claim 13, the combined invention of Florent and Klingensmith discloses the claimed invention substantially as noted above. 
	Florent fails to show obtaining a plurality of images associated with the blood vessel; and performing, at the processing unit, an analysis of each of the plurality of images of the blood vessel, wherein the performing the analysis comprises propagating the criterion associated with either the primary candidate border or the alternative candidate border to each of the plurality of images to identify a blood vessel border in each of the plurality of images.
(“set of intravascular ultrasound images,” col. 8, lines 4 - 10); and performing, at a processing unit, an analysis of each of the plurality of images of the blood vessel, wherein the performing the analysis comprises propagating a criterion associated with either a primary candidate border or an alternative candidate border to each of the plurality of images to identify a blood vessel border in each of the plurality of images (“[b]ased on the starting and ending initial contours, a contour is automatically generated for each intermediate frame 1-4 designated as contours 1011-1014, respectively,” col. 8, lines 22 - 37 and fig. 11).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Florent’s invention to include obtaining a plurality of images associated with the blood vessel; and performing, at the processing unit, an analysis of each of the plurality of images of the blood vessel, wherein the performing the analysis comprises propagating the criterion associated with either the primary candidate border or the alternative candidate border to each of the plurality of images to identify a blood vessel border in each of the plurality of images, as taught by Klingensmith, in order to provide the ability to diagnose a blood vessel in real-time, as suggested by Klingensmith (col. 7, line 64 - col. 8, line 3).

	Regarding claim 14, Florent shows a blood vessel border identification system (“get outlines of specific vessels,” [0003]; “vessel outlining,” [0028]), comprising: 
	a medical imaging device configured to obtain an image of a blood vessel (image information acquired by the X-ray detector 16, [0018]; “input data 50 representing an image acquired by the image acquisition device may be any data being compatible with pseudo-automatic segmentation techniques such as e.g. vessel outlining,” [0028]); 
	a processing unit (computing device 20, [0018] and fig. 1) in communication with the medical imaging device, the processing unit configured to receive the image of the blood vessel and perform an analysis of the image to identify a primary candidate border and an alternative candidate border of the blood vessel (“image segmentation techniques … provide a plurality of candidate images in which the anatomic structures … are differently identified, respectively,” [0020]; “candidate images may visualize a contour of the anatomic structures,” [0021]; “segmentation process 52 …produces a limited set 54 of possible candidate images 54a, 54b, . . . , 54n comprising alternative representations of anatomic structures or device structures within a region of interest …vascular structures,” [0029]), the primary candidate border and the alternative candidate border representing candidates for a single boundary of the blood vessel (“plurality of candidate images comprising differently identified anatomic structures … one specific candidate image … most probable a correct representation of the anatomic structures,” [0023]; “ranking list indicating a relevance factor for each candidate image 54a, . . . , 54n … indicate a confidence with which the candidate image is believed to provide a correct identification of the anatomic structures of interest,” [0031]); and
(“visualize candidate images on a display 26,” [0022] and fig.. 1) in communication with the processing unit and configured to display the primary candidate border (“sequential separate visualization of single candidate images … performed in an order of the ranking list … a visual representation or a visual emphasizing of a candidate image having the highest relevance factor may be used at the beginning of the selection procedure,” [0037]).
	Florent doesn’t explicitly discuss that the displaying comprises overlaying the primary candidate border on the image of the blood vessel.
	Klingensmith discloses intravascular ultrasonic analysis using active contour method and system. Klingensmith teaches overlaying a primary candidate border on an image of a blood vessel (“final luminal boundary contour 900 is overlaid on the original image 100 for the user to visualize,” col. 7, lines 30 - 33 and fig. 9).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Florent’s invention to have the displaying comprise overlaying the primary candidate border on the image of the blood vessel, as taught by Klingensmith, in order to allow the user to visualize the border in relation to the original image, as suggested by Klingensmith (col. 7, lines 30 - 33). 

	Regarding claim 16, the combined invention of Florent and Klingensmith discloses the claimed invention substantially as noted above. 
	Florent fails to show that the medical imaging device is structurally arranged to obtain the image of the blood vessel while positioned within a body of a patient, and the 
	Klingensmith teaches a medical imaging device structurally arranged to obtain the image of the blood vessel while positioned within a body of a patient (title; abstract; “ultrasonic transducer is attached to the end of a catheter that is carefully maneuvered through a patient's body to a point of interest such as within a blood vessel,” col. 1, lines 20 - 31), and wherein a primary candidate border and an alternative candidate border represent candidates for a single circumference of the blood vessel (“final contour 900 is the result of optimizing the initial boundary contour 110,” col. 7, lines 30 - 43 and figs. 2 and 9).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Florent’s invention to have the medical imaging device be structurally arranged to obtain the image of the blood vessel while positioned within a body of a patient, as taught by Klingensmith, in order to provide physicians with valuable information, for example, showing the extent of a stenosis in a patient or progression of disease, and help determine whether procedures such as angioplasty or atherectomy are indicated or whether more invasive procedures may be warranted, as suggested by Klingensmith (col. 1, lines 10 - 20).
	It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Florent’s invention to have the primary candidate border and alternative candidate border represent candidates for a single circumference of the blood vessel, as taught by Klingensmith, in order to facilitate determining luminal and medial-adventitial boundaries from an ultrasound (col. 2, lines 29 - 37).

	Regarding claim 19, the combined invention of Florent and Klingensmith discloses the claimed invention substantially as noted above. Florent further shows that the primary candidate border is associated with a first criterion of the analysis and the alternative candidate border is associated with a second criterion of the analysis that is different from the first criterion (“different starting conditions or boundary conditions may result in identifying anatomic structures within the region of interest in different ways. Accordingly, the image segmentation device may provide a plurality of candidate images in which the anatomic structures or device structures are differently identified, respectively,” [0020]).

	Regarding claim 20, the combined invention of Florent and Klingensmith discloses the claimed invention substantially as noted above. 
	Florent fails to show that the medical imaging device is configured to obtain a plurality of images associated with the blood vessel, and wherein the processing unit is configured to propagate the criterion associated with either the primary candidate border or the alternative candidate border to each of the plurality of images to identify a blood vessel border in each of the plurality of images.
	Klingensmith teaches a medical imaging device configured to obtain a plurality of images associated with the blood vessel (“set of intravascular ultrasound images,” col. 8, lines 4 - 10), and wherein a processing unit is configured to propagate a criterion  (“[b]ased on the starting and ending initial contours, a contour is automatically generated for each intermediate frame 1-4 designated as contours 1011-1014, respectively,” col. 8, lines 22 - 37 and fig. 11).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Florent’s invention to have the medical imaging device be configured to obtain a plurality of images associated with the blood vessel, and to have the processing unit be configured to propagate the criterion associated with either the primary candidate border or the alternative candidate border to each of the plurality of images to identify a blood vessel border in each of the plurality of images, as taught by Klingensmith, in order to provide the ability to diagnose a blood vessel in real-time, as suggested by Klingensmith (col. 7, line 64 - col. 8, line 3).

Claims 2 - 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Florent and Klingensmith as applied to claims 1 and 14 above, and further in view of Sharma et al. (US 2019/0095738, hereinafter “Sharma”).
	Regarding claim 2, the combined invention of Florent and Klingensmith discloses the claimed invention substantially as noted above. Florent further shows receiving, at a user interface in communication with the processing unit, an input from a user to proceed with the primary candidate border (“physician or interventionalist shall be enabled to select one specific candidate image out of the plurality of candidate images as being most probable a correct representation of the anatomic structures,” [0023]; selection button 34, [0024]; activation of the selection button 34, [0033] - [0040]).
	Although Florent outputs to the user display the alternative candidate border when the primary candidate border is not selected by the user ([0033] - [0040]), Florent is not specific to receiving an input to reject the primary candidate border and output to the user display the alternative candidate border overlaid on the image of the blood vessel.
	Sharma discloses smart editing of imaging processing results. Sharma teaches receiving an input to reject a primary candidate border and output to a user display an alternative candidate border overlaid on an image of the blood vessel (“initial segmentation is presented to a user on a display and, in response to receiving a rejection of the initial segmentation from the user, an iterative segmentation process is performed … presenting the alternative segmentations to the user on the display,” [0009]; “image is presented to the user in a graphical user interface (GUI) that allows the user to accept or reject the initial processed image … the GUI includes buttons labeled "Accept" and "Reject," indicating acceptance or rejection, respectively, of the initial processed image,” [0023] and step 115 of fig. 1; “in response to receiving a rejection …,” [0024] and step 120 of fig. 1; “at step 125, the plurality of processed images are presented to a user on a display,” [0025]; “user is first presented with the results of a segmentation algorithm 205, in form a vessel boundary … the user indicates his/her preference,” [0033] and fig. 2). 
([0009]).
	Regarding claim 3, the combined invention of Florent, Sharma, and Klingensmith discloses the claimed invention substantially as noted above. 
	Florent fails to show receiving, at the user interface and in response to the input rejecting the primary candidate border, an input from the user to accept the alternative candidate border.
	Sharma teaches receiving, at the user interface and in response to the input rejecting the primary candidate border, an input from the user to accept the alternative candidate border (“… in response to receiving a rejection of the initial segmentation from the user, an iterative segmentation process is performed … presenting the alternative segmentations to the user on the display and receiving a user response comprising … an indication of acceptance of one … of the alternative segmentations,” [0009]; “step 130, a user response is received to the presentation made at step 125… for example, acceptance of one … of the processed images,” [0026] and step 130 of fig. 1).
([0009]).
	Regarding claim 15, the combined invention of Florent and Klingensmith discloses the claimed invention substantially as noted above. Florent further shows 
a user interface in communication with the processing unit and configured to receive an input from a user to proceed with the primary candidate border (“physician or interventionalist shall be enabled to select one specific candidate image out of the plurality of candidate images as being most probable a correct representation of the anatomic structures,” [0023]; selection button 34, [0024]; activation of the selection button 34, [0033] - [0040]).
	Although Florent outputs to the user display the alternative candidate border when the primary candidate border is not selected by the user ([0033] - [0040]), Florent is not specific to the user interface being configured to receive an input to reject the primary candidate border and output to the user display the alternative candidate border overlaid on the image.
	Sharma discloses smart editing of imaging processing results. Sharma teaches a user interface configured to receive an input to reject a primary candidate border and output to a user display an alternative candidate border overlaid on an image of the blood vessel (“initial segmentation is presented to a user on a display and, in response to receiving a rejection of the initial segmentation from the user, an iterative segmentation process is performed … presenting the alternative segmentations to the user on the display,” [0009]; “image is presented to the user in a graphical user interface (GUI) that allows the user to accept or reject the initial processed image … the GUI includes buttons labeled "Accept" and "Reject," indicating acceptance or rejection, respectively, of the initial processed image,” [0023] and step 115 of fig. 1; “in response to receiving a rejection …,” [0024] and step 120 of fig. 1; “at step 125, the plurality of processed images are presented to a user on a display,” [0025]; “user is first presented with the results of a segmentation algorithm 205, in form a vessel boundary … the user indicates his/her preference,” [0033] and fig. 2). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Florent and Klingensmith to have the user interface be configured to receive an input to reject the primary candidate border and output to the user display the alternative candidate border overlaid on the image of the blood vessel, as taught by Sharma, in order to allow the user to express to the processing unit that the presented segmentation candidate has been rejected and to facilitate acceptance of an alternative segmentation candidate, as suggested by Sharma ([0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793